                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:17 CV 327

ALISON BAUCOM,                                       )
                                                     )
                              Plaintiff,             )
                                                     )
v.                                                   )       ORDER
                                                     )
NANCY A. BERRYHILL,                                  )
Acting Commissioner of Social Security,              )
                                                     )
                        Defendant.                   )
_______________________________                      )

       This matter is before the Court upon Plaintiff’s Consent Motion for Payment of Attorney

Fees Under the Equal Access to Justice Act (Doc. 26). The parties have agreed that Plaintiff should

be awarded $3,350.00 in attorney’s fees. (Doc. 26-1 at 2).

       After review and consideration of the Motion, the Court is of the opinion that the Motion

should be allowed.

       IT IS THEREFORE ORDERED THAT:

       (1)     Plaintiff’s Consent Motion for Payment of Attorney Fees Under the Equal Access

               to Justice Act (Doc. 26) is GRANTED, and Plaintiff is awarded attorney’s fees in

               the amount of $3,350.00 (“Fee Award”).

       (2)     As EAJA fees belong to the litigant and are subject to offset under the Treasury

               Offset Program, see Astrue v. Ratliff, 560 U.S. 586 (2010), the Fee Award shall be

               paid by Defendant as follows:

               a. If Plaintiff has federal debt registered with the Department of Treasury that may

                   be offset by the Fee Award, such amount of the Fee Award as is necessary to

                   satisfy Plaintiff’s federal debt shall be so used, up to and including the entire
   amount of the Fee Award.

b. The remaining balance of the Fee Award after application of the offset, if any,

   described above shall be delivered by Defendant to Plaintiff’s counsel on behalf

   of Plaintiff.

                          Signed: November 16, 2018




                                2
